UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 03-7386
TAKI MICARIO WASHINGTON, a/k/a
Joey Williams,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
        for the Eastern District of Virginia, at Alexandria.
                 Gerald Bruce Lee, District Judge.
                  (CR-00-318; CA-03-686-AM)

                  Submitted: February 25, 2004

                      Decided: April 6, 2004

 Before NIEMEYER, MICHAEL, and GREGORY, Circuit Judges.



Dismissed by unpublished per curiam opinion.


                           COUNSEL

Taki Micario Washington, Appellant Pro Se. Eugene Joseph Rossi,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Vir-
ginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                    UNITED STATES v. WASHINGTON
                               OPINION

PER CURIAM:

   Taki Micario Washington seeks to appeal the district court’s order
denying relief on his motion filed under 28 U.S.C. § 2255 (2000). An
appeal may not be taken from the final order in a § 2255 proceeding
unless a circuit justice or judge issues a certificate of appealability. 28
U.S.C. § 2253(c)(1) (2000). A certificate of appealability will not
issue for claims addressed by a district court absent "a substantial
showing of the denial of a constitutional right." 28 U.S.C.
§ 2253(c)(2) (2000). A prisoner satisfies this standard by demonstrat-
ing that reasonable jurists would find that his constitutional claims are
debatable and that any dispositive procedural rulings by the district
court are also debatable or wrong. See Miller-El v. Cockrell, 537 U.S.
322, 336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose
v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).

   In his § 2255 motion, Washington asserts several instances of inef-
fective assistance of counsel. Although we agree with the district
court that Washington’s claims ultimately fail on the merits, we wish
to clarify any confusion caused by stray language in the district court
opinion suggesting an apparent procedural ruling that "all claims at
issue are procedurally defaulted because Washington could have
raised them on direct appeal, but did not." Dist. Ct. Slip Op. at 2. Inef-
fective assistance claims generally cannot be addressed on direct
appeal. United States v. Richardson, 195 F.3d 192, 198 (4th Cir.
1999). Indeed, despite the stray language quoted above, the district
court ultimately correctly recognized that there was no procedural bar
to Washington’s assertion of an ineffective assistance of counsel
claim on collateral review. See Dist. Ct. Slip Op. at 5 (stating "where
the error claimed is ineffective assistance of counsel, the Frady cause
and prejudice standard does not apply because the issue is one that is
properly raised on collateral review") (citing United States v.
DeFusco, 949 F.2d 114, 120 (4th Cir. 1991)). Thus, procedural
default does not apply here because the claims raised are ineffective
assistance of counsel. DeFusco, 949 F.2d at 120.

 Having independently reviewed the record, we conclude that
Washington has not made the requisite showing on his ineffective
                   UNITED STATES v. WASHINGTON                     3
assistance claims to warrant a certificate of appealability. Accord-
ingly, we deny Washington’s motion for a certificate of appealability
and dismiss the appeal. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

                                                        DISMISSED